                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WISCONSIN


 RUSTIC RETREATS LOG HOMES INC.
 d/b/a Pioneer Log Homes Midwest

                    Plaintiff,

         v.                                               Case No. 19-CV-1614

 PIONEER LOG HOMES OF BRITISH
 COLUMBIA INC.

 and

 PIONEER LOG HOMES OF BRITISH
 COLUMBIA, LTD.,

                    Defendants.


                                   PROTECTIVE ORDER


       Based on the Stipulation of the parties and the factual representations set forth therein,

the Court finds that exchange of sensitive information between or among the parties and/or

third parties other than in accordance with this Order may cause unnecessary damage and

injury to the parties or to others. The Court further finds that the terms of this Order are fair

and just and that good cause has been shown for entry of a protective order governing the

confidentiality of documents produced in discovery, answers to interrogatories, answers to

requests for admission, and deposition testimony.

       IT IS THEREFORE ORDERED THAT, pursuant to Fed. R. Civ. P. 26(c) and Civil

L.R. 26(e):
      (A)    DESIGNATION OF CONFIDENTIAL INFORMATION. Designation of

information under this Order must be made by placing or affixing on the document or

material, in a manner that will not interfere with its legibility, the word “CONFIDENTIAL.”

             (1)    One who produces information, documents, or other material may

      designate them as “CONFIDENTIAL” when the person in good faith believes they

      contain private, sensitive, proprietary, and/or confidential documents and

      information, including deposition testimony, recordings, and transcripts, in possession

      of the parties, including, but not limited to, customer names, customer account

      information, financial information, trade secrets or nonpublic confidential technical,

      commercial, financial, personal, or business information that the parties would like to

      keep from being made public and/or accessible to third parties.

             (2)    Except for information, documents, or other materials produced for

      inspection at the party’s facilities, the designation of confidential information as

      CONFIDENTIAL must be made prior to, or contemporaneously with, their

      production or disclosure. In the event that information, documents or other materials

      are produced for inspection at the party’s facilities, such information, documents, or

      other materials may be produced for inspection before being marked confidential.

      Once specific information, documents, or other materials have been designated for

      copying, any information, documents, or other materials containing confidential

      information will then be marked confidential after copying but before delivery to the

      party who inspected and designated them. There will be no waiver of confidentiality

      by the inspection of confidential information, documents, or other materials before

      they are copied and marked confidential pursuant to this procedure.


                                             2
       (3)    Portions of depositions of a party’s present and former officers,

directors, employees, agents, experts, and representatives will be deemed confidential

only if designated as such when the deposition is taken, or within 30 days of receipt of

the deposition transcript.

       (4)    If a party inadvertently produces information, documents, or other

material containing CONFIDENTIAL information without marking or labeling it as

such, the information, documents, or other material shall not lose its protected status

through such production and the parties shall take all steps reasonably required to

assure its continued confidentiality, if the producing party provides written notice to

the receiving party within 10 business days of the discovery of the inadvertent

production, identifying the information, document or other material in question and

of the corrected confidential designation.

       (5)    The parties intend to produce only non-privileged documents and

information. The production of any document that is subject to any privilege or

otherwise protected from disclosure, or which contains any information that is subject

to any privilege or is otherwise protected from disclosure, will not be deemed to be a

knowing and voluntary waiver of any privilege or protection applicable to the

documentor information, provided that: the Producing Party notifies the Receiving

Party in writing of such inadvertent production within ten business days after the

earlier of (a) the Producing Party’s discovery of the inadvertent production or (b) its

use in pleadings, motions, or deposition testimony by the Receiving Party. Upon

notice from the Producing Party that it has inadvertently disclosed or produced a

document or thing that it believes should be subject to the attorney-client privilege,


                                       3
       work-product immunity, or any other applicable privilege or immunity, the Receiving

       Party must immediately either (1) return the document and all copies to counsel for

       the Producing Party and destroy all notes (except as provided for in this Order)

       concerning such document; or (2) certify to the Producing Party in writing that the

       document and all copies and all notes (except as provided for in this Order) concerning

       such document have been destroyed. If the Receiving Party contends that the privilege

       is improperly asserted and that the document or information is not privileged, then the

       Receiving Party will so notify the Producing Party, and the parties must meet and

       confer in an attempt to resolve the disagreement. If after meeting and conferring, the

       parties are unable to reach an agreement, then the Receiving Party may move this

       Court to compel the production of the document or thing and must do so within twenty

       business days after conferring with the Producing Party. This Order does not prohibit

       the Receiving Party from preparing a record for its own use containing the date,

       author(s), recipient(s), addresses, bates number, and general subject matter of the

       document or thing necessary to identify the document or thing at issue sufficient to

       allow for its description to the Court in a motion to compel.

       (B)    DISCLOSURE AND USE OF CONFIDENTIAL INFORMATION.

Information, documents, or other material designated as CONFIDENTIAL under this Order

must not be used or disclosed by the parties or counsel for the parties or any persons identified

below for any purposes whatsoever other than preparing for and conducting the litigation in

which the information, documents, or other material were disclosed (including appeals).

Nothing in this Order prohibits a receiving party that is a government agency from following




                                               4
its routine uses and sharing such information, documents or other material with other

government agencies or self-regulatory organizations as allowed by law.

              (1)    The parties and counsel for the parties must not disclose or permit the

       disclosure of any information, documents or other material designated as

       “CONFIDENTIAL” by any other party or third party under this Order, except that

       disclosures may be made in the following circumstances:

                     (a)    Disclosure may be made to employees of counsel for the parties

              who have direct functional responsibility for the preparation and trial of the

              lawsuit. Any such employee to whom counsel for the parties makes a disclosure

              must be advised of, and become subject to, the provisions of this Order

              requiring that the information, documents, or other material be held in

              confidence.

                     (b)    Disclosure may be made only to employees of a party required

              in good faith to provide assistance in the conduct of the litigation in which the

              information was disclosed who are identified as such in writing to counsel for

              the other parties in advance of the disclosure of the confidential information,

              documents or other material.

                     (c)    Disclosure may be made to court reporters engaged for

              depositions and those persons, if any, specifically engaged for the limited

              purpose of making copies of documents or other material. Before disclosure to

              any such court reporter or person engaged in making copies, such reporter or

              person must agree to be bound by the terms of this Order.




                                              5
                        (d)    Disclosure may be made to consultants, investigators, or experts

               (collectively “experts”) employed by the parties or counsel for the parties to

               assist in the preparation and trial of the lawsuit. Before disclosure to any expert,

               the expert must be informed of and agree to be subject to the provisions of this

               Order requiring that the information, documents, or other material be held in

               confidence.

                        (e)    Disclosure may be made to deposition and trial witnesses in

               connection with their testimony in the lawsuit and to the Court and the Court’s

               staff.

                        (f)    Disclosure may be made to persons already in lawful and

               legitimate possession of such CONFIDENTIAL information.

       (C)     MAINTENANCE OF CONFIDENTIALITY. Except as provided in

subparagraph (B), counsel for the parties must keep all information, documents, or other

material designated as confidential that are received under this Order secure within their

exclusive possession and must place such information, documents, or other material in a

secure area.

               (1)      All copies, duplicates, extracts, summaries, or descriptions (hereinafter

       referred to collectively as “copies”) of information, documents, or other material

       designated as confidential under this Order, or any portion thereof, must be

       immediately affixed with the words “CONFIDENTIAL” if not already containing

       that designation.

               (2)      To the extent that any information designated as “CONFIDENTIAL”

       is filed with the Court, or is substantively incorporated in any papers to be filed with


                                                6
       the Court, the records and papers must be redacted only to the extent necessary. If the

       parties seek to seal a document, either in part or in full, they must file a motion to seal

       that document, together with a redacted copy on the record. They must also

       simultaneously file unredacted copies under seal with the Clerk of Court in an

       envelope marked “SEALED.” A reference to this rule may also be made on the

       envelope. The parties shall act in good faith in designating records to be filed, in whole

       or in part, under seal.

       (D)    CHALLENGES TO CONFIDENTIALITY DESIGNATION. Counsel for

the party or parties receiving the Confidential Information (“Receiving Party”) may challenge

the designation of all or any portion of the Confidential Information by providing written

notice of the objection to counsel for the party producing the Confidential Information

(“Producing Party”). If the Receiving Party challenges the designation, then the parties will

meet and confer in good faith to resolve the challenge. If the parties are unable to agree as to

whether the designation is appropriate within ten business days of receipt of the objection,

then a party or interested member of the public may challenge the designation of

confidentiality by motion. The movant must accompany such a motion with the statement

required by Civil L. R. 37. The designating party bears the burden of proving that the

information, documents, or other material at issue are properly designated as confidential.

The Court may award the party prevailing on any such motion actual attorney fees and costs

attributable to the motion.

       (E)    CONCLUSION OF LITIGATION. At the conclusion of the litigation, a

party may request that all information, documents, or other material not filed with the Court

or received into evidence and designated as CONFIDENTIAL under this Order be returned


                                                7
to the originating party or, if the parties so stipulate, destroyed, unless otherwise provided by

law. Notwithstanding the requirements of this paragraph, a party may retain a complete set

of all documents filed with the Court, subject to all other restrictions of this Order.


       Dated at Milwaukee, Wisconsin this 31st day of March, 2020.



                                                            BY THE COURT

                                                            s/Nancy Joseph_____________
                                                            NANCY JOSEPH
                                                            United States Magistrate Judge




                                                8
